Citation Nr: 1602728	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  12-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hemoptysis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2014, the Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing.

In March 2015, the Board addressed several claims on the merits and remanded others for additional development.  At the present time, the issue of entitlement to service connection for hemoptysis is the only claim remaining on appeal.

In June 2015, the Veteran indicated that he may wish to withdraw the appeal.  In December 2015, the Board asked him to clarify the matter.  The Veteran responded that he did wish to continue the appeal.


FINDING OF FACT

Hemoptysis has been medically associated with the Veteran's service-connected epistaxis.


CONCLUSION OF LAW

The criteria for service connection for hemoptysis, as secondary to service-connected epistaxis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established on a secondary basis for disability shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that, while the case was in remand status, service connection for epistaxis was granted in a June 2015 rating decision.  

On the Veteran's service separation examination report of medical history, he checked "yes" to the question of whether he had ever coughed up blood.  

On VA examination in January 2013, the examiner stated that the most likely etiology of the Veteran's hemoptysis was post nasal drainage from episodes of epistaxis.

A VA examination report in June 2015 noted the Veteran's ongoing complaints of hemoptysis.  The examiner did not specifically address the etiology of these episodes.

The evidence establishes a "current disability" during the pendency of the appeal. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The requirement that a "current disability" be present in a service connection claim is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim even if that disability subsequently resolves.  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The January 2013 VA examination report provides evidence that the Veteran's hemoptysis is related to a service-connected disability, specifically epistaxis, in accordance with 38 C.F.R. § 3.310.  Because the evidence shows causation in addition to possible aggravation, a baseline is not necessary to decide this claim.

Resolving reasonable doubt in the Veteran's favor, the evidence is at least in equipoise regarding finding that the Veteran has, or has had, hemoptysis that is secondary to his service-connected epistaxis.  Therefore, the Board concludes that service connection is warranted for hemoptysis on a secondary basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hemoptysis, as secondary to service connected epistaxis, is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


